COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS







IN RE:  ADAM GREENWOOD AND
SAVE THE OGALLALA AQUIFER
FOUNDATION,

                            Relator.

§
 
§
 
§
 
§
 
§
 
 § 




No. 08-11-00143-CV

AN ORIGINAL PROCEEDING
                        IN MANDAMUS



 

 

 




MEMORANDUM OPINION

            This mandamus proceeding was abated while the parties negotiated a settlement of the
underlying litigation.  The parties have now filed a joint motion to dismiss for mootness because they
reached a settlement and the underlying suit has been dismissed.  Accordingly, the proceeding is
reinstated on the docket of this Court, the motion is granted, and the proceeding is dismissed. 

August 31, 2011                                                          
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.